Affirmed and Opinion filed June 26, 2008







Affirmed
and Opinion filed June 26, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00749-CR
____________
 
MOHAMMAD MOWAFAC JABRI,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District
Court
Harris County, Texas
Trial Court Cause No.
1093067
 

 
M E M O R A N D U M   O P I N I O N
After a
guilty plea, appellant was convicted of the offense of aggravated assault. On
September 7, 2007, the trial court sentenced appellant to confinement for eight
years in the Institutional Division of the Texas Department of Criminal
Justice.




On March
13, 2008, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On April 4, 2008, the court reporter advised this court that no
hearing was conducted because appellant had forfeited his bond in December 2007
and a warrant had been issued for his arrest.  On June 6, 2008, a supplemental
clerk=s record was filed containing the
trial judge=s findings of fact and conclusions of law.  The trial judge found that
appellant had made no arrangements to pay for a record, had forfeited his bond,
and had failed to appear in court as ordered on December 7, 2007.  Accordingly,
the trial judge concluded that appellant is not interested in pursuing this
appeal. 
On the
basis of those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Opinion filed
June 26, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do not publish - Tex. R. App. P. 47.2(b).